Mr. Justice Walkeh delivered the opinion .of the Court. It is urged that the quit claim deed, to vacate which, this bill was exhibited, was obtained by fraudulent representations, and without consideration. It appears from the evidence in the record, that Morrell, the brother-in-law of both parties, unsolicited by either,^was the active agent in procuring its execution. He went to plaintiff in error, and urged him to make the deed, for the purpose of restoring friendly relations between the families, to preserve their respectability, and end all strife. He also urged, as a reason for doing so, that the former suit in reference to the same property was not yet at an end, as defendant in error designed to remove the cause to the Supreme Court, which would increase the expense. That if he refused, witness believed defendant in error would prosecute plaintiff in error, for .an assault with intent to commit a rape on a woman residing in the county, a rumor of which was then in circulation. It appears that plaintiff in error refused at the first interview with Morrell, but on his return, after having an interview with the woman, he consented and executed the deed. But not until he informed plaintiff in error that she confirmed the truth of the rumored assault. He also assured him that he believed defendant in error would do what was right. Plaintiff in error acted with reluctance. This conversation was had in the presence of the wife of plaintiff in error, who was deeply distressed. Witness gave the assurance that defendant in error would at least, pay his lawyer’s fee in the former suit, and would, perhaps, repay him all the money he had paid to defendant in error upon the land. After the deed was executed, witness returned to Rockford and delivered the deed to defendant in error. At the time of its delivery defendant gave to witness his note for one hundred dollars, on which he procured the money, and paid to plaintiff’s attorney in the previous litigation, §80, and the remaining twenty was paid on a bill of costs in that suit for which plaintiff was liable. In the afternoon of the same day, plaintiff came to Rockford for the purpose of repossessing himself of the deed, but it had then been delivered. This witness positively denies that this arrangement was made at the request of defendant in error. Nor is there any evidence in the record tending to support that charge in the bill, and even if false and fraudulent representations were made, which does not appear, defendant in error was not a party to, or responsible for, them. The evidence shows that plaintiff acted under excitement, and that the circumstances which surrounded him operated with considerable pressure, and that he finally yielded reluctantly. But there is no evidence that he is a man of weak mind or small capacity, but on the contrary, that his mind and business capacity are above the average of men. He appears to be fully capable of judging correctly and of acting with firmness. Nor do we discover that the deed was procured under threats of a prosecution on a groundless charge; on the contrary, the witness went and saw the woman to know whether it was true, before the deed was executed. It is true that no money was paid as a consideration at the time the deed was delivered to Marshall. But defendant in error did pay one hundred dollars when the deed was delivered to him. This money was paid to Marshall, who was authorized to receive it by plaintiff in error. It was appropriated to tbe payment of bis debts, according to bis directions. This money was paid and received as the consideration for the deed. It was paid on tbe delivery of the deed, and to plaintiff’s agent, authorized to deliver the deed, and to receive the money. He received all that he had any positive assurance be would get. This consideration, although disproportioned to tbe value of the land, was adequate to support. the deed. We can perceive no grounds for reversing the decree, and it must be affirmed. Decree affirmed.